Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/16/2022.  Claims 1-14 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 3/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on SW 2050929-5, filed on 7/29/2020.

Allowable Subject Matter
4.	Claims 1-14 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 11, and 13 are directed towards a sensor, timing circuitry, and method that include/perform the operations of at least “an optical biometric sensor comprising: a read-out circuitry controllable for converting analog sensing signals to digital signals, the analog sensing signals being indicative of an image acquired by an image sensor  comprising an array of photodetectors; and a timing circuitry configured to control the operation of the read-out circuitry such that a data production rate of digital signals resulting from the converted analog sensing signals is below or equal to a present data transfer capacity on a data transfer bus configured to transfer data indicative of the digital signals from the optical biometric sensor to a host device”, 
	“a timing circuitry arrangeable in an optical biometric sensor having an image sensor comprising an array of photodetectors for acquiring analog sensing signals, and a read-out circuitry controllable for converting the analog sensing signals to digital signals, the timing circuitry being configured to control the operation of the read-out circuitry such that a data production rate of digital signals resulting from the converted analog sensing signals is below or equal to a present data transfer capacity on a data transfer bus configured to transfer data indicative of the digital signals from the optical biometric sensor to a host device”,  
	and “a method for controlling an optical biometric sensor having an image sensor  comprising an array of photodetectors for acquiring analog sensing signals, and a read-out circuitry controllable for converting the analog sensing signals to digital signals, the method comprising: obtaining an indication of a present data transfer capacity on a data transfer bus configured to transfer data indicative of the digital signals from the optical biometric sensor to a host device; and controlling the operation of the read-out circuitry such that a data production rate resulting from the converted analog sensing signals is below or equal to the present data transfer capacity on the data transfer bus”. 
	The cited and considered prior art, specifically Jang (US PGPub 2021/0409623) that discloses a binning method of an image sensor, the binning method comprising: reading out a plurality of pixel signals from at least two rows of each of a plurality of areas of a pixel array at a time, each area of the plurality of areas including a plurality of pixels arranged in a 2n×2n matrix, where n is an integer equal to or greater than 2; generating first image data by performing analog-to-digital conversion on the plurality of pixel signals; generating, based on the first image data, a first summation value of each of a plurality of binning areas based on two pixel values corresponding to a same color in each of the plurality of binning areas, the plurality of binning areas corresponding to the plurality of areas of the pixel array; and generating a second summation value of each of two binning areas based on two first summation values corresponding to a same color in the two binning areas, the two binning areas being adjacent to each other in a column direction among the plurality of binning areas, 
	And Yin (US PGPub 2021/0176418) that discloses a data transmission system comprising: an analog image frame buffer storing a plurality of image data lines generated from an image sensor as analog signals, the image data lines including a first image data line and a second image data line; at least a line analog to digital converter electrically connected to the analog image frame buffer and converting the image data lines from analog signals to digital signals; at least two line buffer memories electrically connected to the line analog converter and storing the image data lines converted into digital signals in the line buffer memories, the line buffer memories including a first line buffer memory and a second line buffer memory; and an interface electrically connected to the line buffer memories and sequentially outputting the image data lines according to instructions of a master device; wherein a number of the line buffer memories is larger than or equal to twice of a number of the line analog to digital converters, 
	And Lee (US PGPub 2021/0021773) that discloses an image sensing array, the image sensing array being divided into a plurality of pixel capturing areas, scanning lines of each of the pixel capturing areas being the same in length, and each of the pixel capturing areas acquiring a plurality of analog pixel data sequentially at the same time; a plurality of analog-to-digital converters, each of the analog-to-digital converters being coupled to each of the corresponding pixel capturing areas to convert analog pixel data sensed from the corresponding pixel capturing areas into a plurality of digital pixel data; a multiplexer, coupled to output ends of the analog-to-digital converters; a write controller, coupled to the multiplexer; a memory, coupled to the write controller and the memory temporarily stores and buffers the digital pixel data; and a read controller, coupled to the memory, wherein the write controller receives the digital pixel data generated by the analog-to-digital converters from the multiplexer, and writes the digital pixel data to the memory according to a first pixel arrangement related to the digital pixel data, and, the read controller reads the digital pixel data in the memory according to a second pixel arrangement related to a video format, thereby generating a video signal of the video format, 
	And Trichy (US PGPub 2017/0308152) that discloses an isolated power converter comprising a primary switching network, a transformer and a secondary switching network; a primary controller configured to adjust a switching frequency of the primary switching network in response to a load change; and a secondary controller comprising a load detection apparatus, wherein: a positive data input/output terminal and a negative data input/output terminal of the secondary controller are configured to be connected with two data lines of a universal serial bus (USB) device respectively; and the load detection apparatus is configured to detect a voltage change across the positive data input/output terminal and the negative data input/output terminal, and generate a wake-up signal based upon the voltage change, 	
	And Hijikata (US PGPub 2015/0163436) that discloses a solid-state imaging device comprising: a pixel unit including a plurality of pixels arranged in rows and columns, the pixel unit being configured to generate pixel signals according to an amount of incident light; an analog-to-digital (AD) converting unit which is disposed for each of the columns of the pixel unit, the AD converting unit being configured to perform digital conversion on each of the pixel signals output from the pixels in the column; a control unit configured to generate a control signal for controlling the digital conversion performed by the AD converting unit; and an adjusting circuit disposed in a signal path for supplying the control signal from the control unit to the AD converting unit, the adjusting circuit at least either reducing an amplitude of the control signal or delaying the control signal,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 11, and 13 are allowed.
	Claims 2-10, 12, and 14 are allowed for being dependent upon claims 1, 11, and 13.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664